20-817
     Selvaraj v. Garland
                                                                                BIA
                                                                           Cheng, IJ
                                                                        A206 061 698
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 22nd day of September, two thousand twenty-two.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            RAYMOND J. LOHIER, JR.,
 9            MYRNA PÉREZ,
10                 Circuit Judges.
11   _____________________________________
12
13   SASHIKUMAR SELVARAJ,
14            Petitioner,
15
16                         v.                                  20-817
17                                                             NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                       Genet Getachew, Brooklyn, NY.
24
25   FOR RESPONDENT:                       Jeffrey Bossert Clark, Acting
26                                         Assistant Attorney General;
27                                         Jessica A. Dawgert, Senior
28                                         Litigation Counsel; Jacob A.
 1                                 Bashyrov, Trial Attorney, Office
 2                                 of Immigration Litigation, United
 3                                 States Department of Justice,
 4                                 Washington, DC.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is GRANTED in part and DENIED in part.

 9       Petitioner Sashikumar Selvaraj, a native and citizen of

10   Sri Lanka, seeks review of a February 10, 2020 decision of

11   the BIA affirming a May 10, 2018 decision of an Immigration

12   Judge (“IJ”) denying asylum, withholding of removal, and

13   relief under the Convention Against Torture (“CAT”).       See In

14   re Sashikumar Selvaraj, No. A 206 061 698 (B.I.A. Feb. 10,

15   2020), aff’g No. A 206 061 698 (Immig. Ct. N.Y.C. May 10,

16   2018).    We   assume   the    parties’   familiarity   with   the

17   underlying facts and procedural history, to which we refer

18   only as necessary to explain our decision to grant in part

19   and deny in part the petition.

20       We review the IJ’s decision as supplemented by the BIA.

21   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

22   The standards of review are well established.       See 8 U.S.C.

23   § 1252(b)(4)(B) (“[T]he administrative findings of fact are

                                      2
 1   conclusive      unless    any     reasonable       adjudicator        would     be

 2   compelled to conclude to the contrary”); Hong Fei Gao v.

 3   Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (explaining that we

 4   review    adverse        credibility          determinations      under        the

 5   substantial evidence standard); Paloka v. Holder, 762 F.3d

 6   191, 195 (2d Cir. 2014) (reviewing factual findings for

 7   substantial evidence and questions of law and application of

 8   law to fact de novo).           An asylum applicant must demonstrate

 9   that he has suffered past persecution or that he has a well-

10   founded fear of persecution on account of a protected ground,

11   the latter of which requires showing that he would be “singled

12   out individually for persecution” or that there is a “pattern

13   or practice” of persecution of “a group of persons similarly

14   situated to the applicant.”               8 C.F.R. § 1208.13(b)(2).             To

15   determine    whether      an    asylum       applicant    has   sustained      his

16   burden of proof, the agency “weigh[s] the credible testimony

17   along    with     other        evidence       of   record.”           8    U.S.C.

18   § 1158(b)(1)(B)(ii).

19       Substantial      evidence       supports       both   (1)   the       agency’s

20   determination that Selvaraj was not credible as to his claim

21   that he was tortured by Sri Lankan authorities on account of


                                              3
 1   his imputed political opinion, i.e., his supposed support for

 2   the Liberation Tigers of Tamil Elam (“LTTE”), and (2) the

 3   agency’s    conclusion   that   Selvaraj   did   not   establish   a

 4   likelihood of torture on account of his status as a “failed

 5   asylum seeker,” See ECF No. 2 at 4.        However, we remand for

 6   the agency to consider in the first instance whether he may

 7   be eligible for asylum based on a pattern or practice of

 8   persecution of Tamils.

 9     I.     Credibility Determination

10          “Considering the totality of the circumstances, and all

11   relevant factors, a trier of fact may base a credibility

12   determination on the demeanor, candor, or responsiveness of

13   the applicant . . . , the consistency between the applicant’s

14   or witness’s written and oral statements . . . , the internal

15   consistency of each such statement, [and] the consistency of

16   such statements with other evidence of record . . . , without

17   regard to whether an inconsistency, inaccuracy, or falsehood

18   goes to the heart of the applicant’s claim, or any other

19   relevant factor.”    8 U.S.C. § 1158(b)(1)(B)(iii).      “We defer

20   . . . to an IJ’s credibility determination unless, from the

21   totality of the circumstances, it is plain that no reasonable


                                      4
 1   fact-finder could make such an adverse credibility ruling.”

 2   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

 3   accord   Hong   Fei   Gao,    891   F.3d   at    76.       The   agency’s

 4   determination that Selvaraj was not credible as to his past

 5   persecution claims is supported by substantial evidence.

 6       First, the agency reasonably relied on the fact that

 7   Selvaraj’s testimony was vague and unresponsive.                 8 U.S.C.

 8   § 1158(b)(1)(B)(iii).     We defer to such a finding, especially

 9   where,   as   here,   there    is   also   a    specific    finding    of

10   inconsistent testimony.       See Majidi v. Gonzales, 430 F.3d 77,

11   81 n.1 (2d Cir. 2005) (noting that “a fact-finder who assesses

12   testimony together with witness demeanor is in the best

13   position to discern . . . whether a witness who hesitated in

14   a response was nevertheless attempting truthfully to recount

15   what he recalled of key events” (quotation marks and brackets

16   omitted)); see also Li Hua Lin v. U.S. Dep’t of Just., 453

17   F.3d 99, 109 (2d Cir. 2006) (“We can be . . . more confident

18   in our review of observations about an applicant’s demeanor

19   where . . . they are supported by specific examples of

20   inconsistent testimony.”).          The record supports the IJ’s

21   findings that Selvaraj’s testimony was at times vague and


                                         5
 1   unresponsive.        For example, when asked on cross-examination

 2   if he went to the hospital, Selvaraj did not initially answer

 3   the question directly even after it was asked twice, and he

 4   only vaguely described treatment for “internal injuries.”

 5   See ECF. No. 16 at 86.

 6       Second, the agency reasonably relied on inconsistencies

 7   between Selvaraj’s testimony and the written statement he

 8   submitted     with    his    asylum   application.        See    8   U.S.C.

 9   § 1158(b)(1)(B)(iii).         Selvaraj wrote that he was a seaman

10   who travelled internationally and was away from Sri Lanka for

11   specific periods (February 2006 to July 2007, December 2007

12   to September 2008, and March to December 2009).                   He wrote

13   that he was detained three times, after each of his trips

14   abroad: for six days beginning August 10, 2007; for four days

15   in September 2008; and for two days beginning December 4,

16   2009.    But he testified inconsistently that he was arrested

17   and detained in February 2007 (when his application stated he

18   was outside of Sri Lanka), and he gave different and specific

19   dates for his time outside of Sri Lanka.                   He also gave

20   inconsistent    statements      regarding     whether    he     arrived   in

21   Canada   in    2009     or   2010.        Considered    together,    these


                                           6
 1   inconsistencies are significant and call into question the

 2   alleged arrests.       See Tu Lin v. Gonzales, 446 F.3d 395, 402

 3   (2d Cir. 2006) (“[E]ven where an IJ relies on discrepancies

4    or   lacunae   that,    if   taken   separately,   concern   matters

5    collateral or ancillary to the claim, the cumulative effect

6    may nevertheless be deemed consequential by the fact-finder.”

 7   (quotation marks and citation omitted)). 1

 8        Third, the agency’s adverse credibility determination is

9    supported by a significant omission in Selvaraj’s wife’s

10   letters.    Selvaraj alleged that, sometime between 2006 and

11   2009, police arrested and beat his wife, and he testified

12   that, in 2012, they detained her for a day and attempted to

13   sexually assault her.        But his wife does not mention these

14   events in any of her several letters or her statement to

15   police.    The agency did not err in relying on these omissions

16   because her 2013 letter is addressed to “USA Immigration” and



     1Selvaraj’s argument that he should not have been expected
     to recall precise dates of events from a decade ago is not
     compelling because he gave precise dates when asked, rather
     than saying he could not remember the dates. See Majidi, 430
     F.3d at 80 (“A petitioner must do more than offer a plausible
     explanation for his inconsistent statements to secure relief;
     he must demonstrate that a reasonable fact-finder would
     be compelled to credit his testimony.” (quotation marks
     omitted)).
                                   7
 1   clearly       was    written       to     support      her       husband’s     asylum

 2   application, but the only harm she describes is that “unknown

 3   people” came to their home looking for Selvaraj and threatened

 4   them.      See      Xiu    Xia     Lin,    534      F.3d    at     167    (permitting

 5   consideration        of    discrepancies            between      the     petitioner’s

 6   testimony and letters from third parties); see also Hong Fei

 7   Gao, 891 F.3d at 78–79, 81 (cautioning against reliance on

 8   omissions in third-party statements but holding that the

 9   probative value of an omission depends on whether the omitted

10   facts are ones that an applicant or witness “would reasonably

11   have    been        expected       to     disclose         under       the   relevant

12   circumstances”).

13          In addition to these findings, the IJ reasonably found

14   Selvaraj’s credibility further undermined by his testimony

15   that he voluntarily returned to Sri Lanka several times after

16   the alleged torture, despite his alleged fear that he would

17   “definitely” be killed if he returned there.                             See Kone v.

18   Holder, 596 F.3d 141, 150–51 (2d Cir. 2010) (stating that,

19   while    voluntary        return    trips      to    one’s       home    country   are

20   insufficient on their own to establish a lack of credibility,

21   they    may    be    relevant       to    credibility         depending       on   the


                                                8
 1   circumstances).

 2          Given the omissions and inconsistencies, and the IJ’s

 3   supported demeanor finding, substantial evidence supports the

 4   adverse credibility determination.               See Hong Fei Gao, 891

 5   F.3d    at   76;   Xiu   Xia   Lin,   534   F.3d    at   165–66.     That

 6   determination       is    dispositive       of     Selvaraj’s      asylum,

 7   withholding of removal, and CAT claims insofar as they were

 8   predicated on his alleged past persecution or his imputed

 9   political opinion.       See Paul v. Gonzales, 444 F.3d 148, 156–

10   57 (2d Cir. 2006).

11   II. Claims Relying on Objective Evidence

12          Selvaraj also argues that he established a well-founded

13   fear of persecution through objective evidence of (1) a

14   pattern or practice of persecution of Tamils, and (2) a

15   likelihood that he would be persecuted or tortured based on

16   his status as a failed asylum seeker.             The Government argues

17   that he did not raise these claims before the IJ, except that

18   his counsel asserted a CAT claim based on his status as an

19   asylum seeker.

20          A.    Pattern or Practice of Persecution of Tamils

21          The BIA erred in finding that Selvaraj had not raised a


                                           9
 1   pattern-or-practice claim before the IJ.             Because it was

 2   undisputed that Selvaraj is Tamil and since the country

 3   conditions evidence provides some support for the pattern-

 4   or-practice claim, we remand for the agency to consider the

 5   evidence in the first instance.        See Paul, 444 F.3d at 150,

 6   154–55 (remanding where agency failed to consider future

 7   persecution based on widespread persecution of applicant’s

 8   religious   group   where   it   was   established   that   applicant

 9   practiced that religion).

10       Although Selvaraj’s principal claim was that Sri Lankan

11   authorities suspected him of working with the LTTE, a Tamil

12   separatist group that was at war with the government until

13   2009, his asylum application and testimony also identified a

14   fear of violence directed at Tamils in general. 2              “[A]n



     2The asylum application indicated that Selvaraj was seeking
     asylum based on both “political opinion” and “nationality”:
     his written statement expressed a fear of the Sri Lankan
     government because government forces “still . . . arrest
     Tamils all over Sri Lanka and detain them” and subject these
     “civilians” to “assault, torture, rape, [and] killing.” ECF
     No. 16 at 338, 345. He also asserted a fear of the LTTE and
     “Tamil groups who still work with the Sri Lankan forces” and
     “kidnap Tamils all over Sri Lanka and kill many of them.”
     ECF No. 16 at 345. In closing, counsel asserted that Selvaraj
     was “subjected to past persecution on account of Tamil and
     also on account of imputed political opinion,” ECF No. 16 at
     96, and some of his country conditions evidence was submitted
                                   10
 1   applicant may prevail on a theory of future persecution

 2   despite   an   IJ’s    adverse     credibility     ruling   as   to      past

 3   persecution, so       long    as   the   factual     predicate     of     the

 4   applicant’s claim of future persecution is independent of the

 5   testimony that the IJ found not to be credible.”            Id. at 154.

 6   Accordingly,    the    agency      should   have   considered      whether

 7   Selvaraj had a well-founded fear of future persecution as a

 8   Tamil because that claim did not depend on the credibility of

 9   his testimony.        We remand for the agency to consider the

10   claim in the first instance because the record includes some

11   country   conditions         evidence,   including    the   2017        State

12   Department Human Rights Report on Sri Lanka, that the Sri

13   Lankan government targets Tamils and that members of the Tamil

14   community have been subjected to torture by the government.

15   See Diallo v. U.S. Dep't of Just., 548 F.3d 232, 235 (2d Cir.

16   2008) (explaining that remand is necessary where “we find an

17   error in the BIA’s decision on an issue that was exhausted

18   before it, because we cannot substitute our judgement for

19   that of the agency”).




     to demonstrate persecution based on “Tamil Nationality,” see
     ECF No. 16 at 176.
                                  11
1        B.   Failed Asylum Seeker

2        Selvaraj did not testify to a fear of harm based on his

3    status as a failed asylum seeker.     His counsel raised this

4    claim for the first and only time in closing arguments,

5    asserting that “as a return asylum seeker [Selvaraj] will be

6    pursued as a supporter of the LTTE and he will be subject to

7    torture,” but conceding that Selvaraj did not testify about

8    this claim.   ECF No. 16 at 96–97.   The agency did not err in

9    concluding that Selvaraj failed to establish a likelihood of

10   torture on this basis. 3

11       The record contains news articles describing arrests and

12   torture of Tamils who failed to obtain asylum abroad and were

13   returned to Sri Lanka.     However, those individuals were not

14   removed from the United States.      Moreover, the individuals

15   who were tortured were either involved with the LTTE or

16   accused of associating with the LTTE.     Selvaraj claims that

17   he was never involved with the LTTE and, given the adverse



     3 Selvaraj argues that the agency should have also considered
     whether he was eligible for withholding of removal on this
     basis, but he did not exhaust that claim before the BIA,
     arguing only that the IJ erred by failing to consider this
     CAT claim. See Lin Zhong v. U.S. Dep’t of Just., 480 F.3d
     104, 123 (2d Cir. 2007) (“[U]sually . . . issues not raised
     to the BIA will not be examined by the reviewing court”).
                                   12
 1   credibility determination, he did not establish that the Sri

 2   Lankan government believes he is associated with the LTTE, so

 3   these articles do not establish that he is “more likely than

 4   not” to be tortured as a returning asylum seeker.              See 8

 5   C.F.R. §§ 1208.16(b)(1)–(2), 1208.16(c), 1208.17(a).

 6       For the foregoing reasons, the petition for review is

 7   GRANTED in part and REMANDED for further consideration of the

 8   pattern-or-practice claim, and DENIED in remaining part.         All

 9   pending    motions   and   applications   are   DENIED   and   stays

10   VACATED.

11                                  FOR THE COURT:
12                                  Catherine O’Hagan Wolfe, Clerk




                                      13